       Case 1:19-cv-00693-LTS-JLC Document 16 Filed 06/06/19 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   86 Chambers Street, 3rd Floor
                                                   New York, New York 10007

                                                    June 6, 2019


BY ECF

The Honorable James L. Cott
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    The New York Times Company, et al. v. Department of Education
              No. 19-cv-693 (LTS) (JLC)

Dear Judge Cott:

       This Office represents the United States Department of Education (“DOE” or
“Defendant”) in connection with the above-referenced action brought pursuant to the Freedom of
Information Act. I write on behalf of both parties to provide the Court with a status update
regarding document production as required by the Court’s order (the “Scheduling Order”) dated
April 25, 2019. See Dkt. No. 15.

        On May 10, 2019, Defendant produced 522 pages of documents to Plaintiffs. As
requested by Plaintiffs, these documents were comprised of emails from the account of United
States Secretary of Education Betsy DeVos. On May 30, 2019, Defendants produced 515 pages
of documents, which were also comprised of Secretary Devos’ emails. Accordingly, Defendant
has produced 1,037 pages of documents to date. As to Secretary DeVos, 1,525 pages of emails
remain to be produced. 1

        The parties have agreed on the priority of the first four custodians, and Defendant will
produce documents accordingly. Pursuant to the Scheduling Order, Defendant will make another
production of 500 pages on July 1, 2019. 2 See Scheduling Order at ¶ 1. Within 14 days of this
July 1 production, Plaintiffs shall indicate to Defendant any email attachments they seek from


1
  Defendant does not have an exact number of the total amount of documents remaining to be
produced because it is still in the process of reviewing the unproduced documents for
responsiveness.
2
 While the Scheduling Order requires the next production to be made on June 30, 2019, the parties
have agreed that, because June 30 is a Sunday, the next production may be made on July 1, 2019.
       Case 1:19-cv-00693-LTS-JLC Document 16 Filed 06/06/19 Page 2 of 2
 Page 2 of 2


the first three productions. Id. at ¶ 2. Within 30 days of Plaintiffs’ identification of the sought
attachments, Defendant shall produce those attachments. Id. at ¶ 4. To the extent those
attachments do not amount to 1,000 pages, Defendant will additionally produce email
correspondences in order to reach the 1,000 page requirement. Id. To the extent those
attachments amount to more than 1,000 pages, then Defendant will produce 1,000 pages of
attachments and, 30 days thereafter, make another production encompassing the remainder of
those attachments and additional email correspondence in order to reach the 1,000 page
requirement. Id. The parties will follow this same procedure for subsequent productions. Id. at
¶ 5.

       The parties thank the Court for its attention to this matter.

                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                              By: _/s/ Alexander J. Hogan_______
                                                  ALEXANDER J. HOGAN
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2799
                                                  E-mail: alexander.hogan@usdoj.gov

Cc (via email): David McCraw
                New York Times
                Vice President & Deputy General Counsel
                620 Eighth Avenue
                New York, NY 10018
                mccraw@nytimes.com




                                                 2
